C@asel1221covO00PG1NMIN Cdccunmentt31 Ai@ecdS2122221 Rag@ellob22AagedIbDH# 1003

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

Nitetek Licensing LLC, Case No. 1:21-cv-00791-MN
Plaintiff, Patent Case
Vv. Jury Trial Demanded
KROHNE, Inc.,
Defendant.

 

 

PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Nitetek Licensing
LLC hereby dismisses this action without prejudice. Defendant has not yet answered the

Complaint or moved for summary judgment.

Dated: August 12, 2021 Respectfully submitted,
GAWTHROP GREENWOOD, PC

/s/ David deBruin

David deBruin (No. 4846)
3711 Kennett Pike, Suite 100
Wilmington, DE 19807
302-777-5353
ddebruin@gawthrop.com

Counsel for Plaintiff
Nitetek Licensing LLC
C@asel1221covOO0PG1NMIN DCdccunrentt31 Ail@ecdSs122221 Ragee220b 22 agedibH 1004

SO ORDERED this day of >

 

 

UNITED STATES DISTRICT JUDGE
